Case 18-11494-LSS Doc 208 Filed 11/08/18 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re:
Chapter 7
THE ART INSTITUTE OF
PHILADELPHIA LLC, er al.,' ease NO, 13-11535 (LSS)
(Jointly Administered)
Debtors.
In re: Chapter 7

EDUCATION MANAGEMENT II LLC, Case NO. 18-11494 (LSS)

 

Debtor.
In re: Chapter 7
EDUCATION MANAGEMENT Case No. 18-115()0 (LSS)
CORPORATION,

Debtor.

 

 

NOTICE OF AGENDA FOR HEARING ON MATTERS
SCHEDULED FOR NOVEMBER 13, 2018 AT 2230 P.M.

 

1 The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Education Centers, Inc. (6160);
Argosy Education Group, Inc. (5674); Argosy University of California LLC (1273); Brown Mackie College - Tucson, Inc.
(4601); Education Management LLC (6022); Miarni International University of Art & Design, Inc. (1065); South Education -
Texas LLC (2573); South University of Florida, Inc. (9226); South University of Michigan, LLC (6655); South University of
North Carolina LLC (9113); South University of Ohio LLC (9944); South University of Virginia, Inc. (9263); South University,
LLC (7090); Stautzenberger College Education Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC-San Francisco, Inc.
(9487); The Art Institutes International Minnesota, Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of
Austin, Inc. (3626); The Art Institute of California-Hollywood, Inc. (3289); The Art Institute of Califomia-Inland Empire, Inc.
(6775); The Art Institute of California - Los Angeles, Inc. (4215); The Art Institute of California-Orange County, Inc. (6608);
The Art Institute of California-Sacramento, Inc. (6212); The Art Institute of Charleston, Inc. (6048); The Art Institute of
Charlotte, LLC (4912); The Art Institute of Colorado, Inc. (3062); The Art Institute of Dallas, Inc. (9012); The Art Institute of
Fort Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015); The Art Institute of Indianapolis, LLC (6913); The Art
Institute of Las Vegas, Inc. (6362); The Art Institute of Michigan, Inc. (8614); The Art Institute of Philadelphia LLC (7396); The
Art Institute of Pittsburgh LLC (7441); The Art Institute of Portland, Inc. (2215); The Art Institute of Raleigh-Durham, Inc.
(8031); The Art Institute of St. Louis, Inc. (9555); The Art Institute of San Antonio, Inc. (4394); The Art Institute of Seattle, Inc.
(9614); The Art Institute of Tampa, Inc. (6822); The Art Institute of Tennessee-Nashville, Inc. (5359); The Art Institute of
Virginia Beach LLC (2784); The Art Institute of Washington, Inc. (7043); The Illinois Institute of Art at Schaumburg, Inc.
(3502); The Illinois Institute of Art, Inc. (3500); The Institute of Post-Secondary Education, Inc. (0283); The New England
Institute of Art, LLC (7798); The University of Sarasota, Inc. (5558);Western State University of Southern Califomia (3875).

DOCS_DE:221819.1 57092/001

Case 18-11494-LSS Doc 208 Filed 11/08/18 Page 2 of 3

ADJOURNED MATTER:

l.

Motion by Tracy Washington and Norman Trotman, as Co-Personal Representatives of the
Estate of Alexander Trotman: (A) Deeming Service of the Wrongful Death Action Complaint
on the Trustee Effective Service Under Florida Rule of Civil Procedure 1.070(j) Nunc Pro

T unc to October 2, 2018 and (B) Modifying the Automatic Stay Pursuant to ll U.S.C. §
362(d) to Allow Continuation of Wrongful Death Action [Filed 10/2/18] (Case No. 18-
11500, Docket No. 51; Case No. 18-11535, Docket No. 33)

Response Deadline: October 16, 2018 at 4:00 p.m. Extended for the Trustee to October 24,
2018

Responses Received:

A. Objection of George L. Miller, Chapter 7 Trustee to Motion by Tracy
Washington and Norman Trotman, as Co-Personal Representatives of the
Estate of Alexander Trotman: (A) Deeming Service of the Wrongful Death
Action Complaint on the Trustee Effective Service Under Florida Rule of
Civil Procedure 1.070@) Nunc Pro Tunc to October 2, 2018 and (B)
Modifying the Automatic Stay Pursuant to 11 U.S.C. § 362(d) to AlloW
Continuation of Wrongful Death Action [Filed 10/24/18] (Case No. 18-11500,
Docket No. 63; Case No. 18-11535, DocketNo. 42)

Related Docurnents: None.

Status: The parties have agreed to adjourn this matter to a date to be determined

UNCONTESTED MATTER UNDER COC:

2. Motion of RC Geihsler, LLC for Relief from the Automatic Stay [Filed 10/11/18] (Case No.

18-11494, Docket No. 199)

Response Deadline: October 29, 2018 at 4:00 p.m. Extended for the Trustee to November 2,
2018

Responses Received: Informal comments from the Trustee
Related Documents:

A. Certification of Counsel Regarding Motion of RC Geihsler, LLC for Relief
from the Automatic Stay [Filed 11/8/18] (Case No. 18-11494, Docket No.
207; Case No. 18-11535, Docket No.47)

Status: This matter has been resolved and a form of order has been submitted under
certification of counsel for the Court’s consideration No hearing is necessary unless
requested by the Court.

DOCS_DE:221819.1 57092/001

Case 18-11494-LSS Doc 208 Filed 11/08/18 Page 3 of 3

Dated: November 8, 2018

DOCS_DE:221819.1 57092/001

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robz'nson

Bradford J. Sandler (DE Bar No. 4142)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899 (Courier 19801)

Telephone: 302-652-4100

Facsimile: 302-652-4400

E-mail: bsandler@pszjlaw.com
crobinson@pszjlaw.com

Counselfor George L. Miller, Interim Chapter 7
Trustee

